Citation Nr: 0519159	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  97-33 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chin scar. 
 
2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal came to the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a January 1995 rating 
decision of the Regional Office (RO) in New York, New York 
that granted service connection for PTSD and awarded a 30 
percent rating.  The RO granted a 50 percent rating for PTSD 
in a July 1997 decision, effective from the date of receipt 
of the claim. The veteran continued his appeal for a higher 
rating for PTSD.  By rating action dated in October 1996, the 
RO denied service connection for a chin scar claimed to be 
due to a laceration.

In an October 2000 decision, the Board denied the claims of 
entitlement to service connection for a chin scar and a 
rating in excess of 50 percent for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2001 joint motion to the Court, 
the parties (the veteran and the VA Secretary) requested that 
the Board's decision be vacated and the case remanded in 
order for the Board to consider the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  The Court granted the 
joint motion by Order dated in April 2001.  The case was then 
returned to the Board.

In a May 2002 decision, the Board again denied the veteran's 
claims.  In a January 2003 joint motion to the Court, the 
parties again requested that the Board's decision be vacated 
and the case remanded in order for the Board to assure 
compliance with legal provisions as to adequate notice to the 
veteran of the information and evidence necessary to 
substantiate the claims, as well as notice of what evidence 
and information would be procured by the veteran and that by 
VA. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Charles (John) v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court granted the joint motion by Order dated in February 
2003 and the case was then returned to the Board.

The case was remanded for further development by Board 
decision dated in September 2003, and has been returned to 
the Board for appropriate disposition.  

The issue of an initial rating in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

There is competent clinical evidence of record that the 
veteran sustained injury to the chin in service and now has a 
residual scar as a result thereof.  

PTSD has resulted in demonstrable inability to obtain or 
retain employment since the effective date of service 
connection.


CONCLUSIONS OF LAW

1.  A chin scar was incurred in service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for a 100 percent rating for PTSD have been 
met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claims.  

Pertinent Law and Regulations: Service Connection

In general, service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  38 U.S.C.A. § 1110; Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303(d), 3.306 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).


Factual Background-Service Connection Claim

A service department discharge record (Enlisted Record and 
Report of Separation) shows that the veteran's military 
occupational specialty was as a chauffeur.  His decorations 
included the Combat Infantryman Badge (awarded in July 1944) 
and the European-African-Middle Eastern Service Medal.  He 
participated in various battles and campaigns in Europe but 
was noted to have received no wounds in action.  The 
veteran's service medical records are unavailable and 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).

The veteran was afforded a VA general medical examination in 
December 1994.  No scars were noted except for a vaccination 
scar on his left shoulder.  The head, face, and neck were 
observed to normal except for some telangiectasias on the 
cheeks and nose. 

A claim for service connection for a residuals of a 
laceration of the chin was received in March 1995.  The 
veteran related that he was in a truck accident in August 
1943, in North Africa and received treatment for the injury.  

On VA general medical examination in April 1995, the skin 
examination was reported to be normal, as were the head, face 
and neck.  

In response to an RO request for information in order to 
reconstruct his medical data from service, the veteran 
replied in May 1995 that he received treatment for cuts on 
his chin and forehead at a first aid station in North Africa 
in July 1943, when he was assigned to a temporary 
quartermaster outfit.

In response to an RO request for Surgeon General's Office 
(SGO) records with respect to the veteran's claimed chin 
laceration, the NPRC indicated in August 1996 that a search 
for records was unsuccessful using the service information 
provided by the veteran.

Included with the veteran's substantive appeal received in 
December 1997 was a statement in which he said that while 
attached to a quartermaster truck company in North Africa in 
August 1943, he was in a convoy when a truck in a convoy 
going in the opposite direction collided with them and he was 
thrown through a windshield.  He related that he received 
three stitches in his chin that were evidenced by scars in 
the chin area.  He stated that he had been in a combat zone 
in North Africa and that there were temporary medical 
quarters set up while his unit traveled to its destination. 

The veteran submitted a copy of an article showing the 
chronology of combat events in the European Theater during 
World War II and illustrating the movement of Allied troops 
and highlighting his convoy route from Oran, Algeria to 
Bizerte, Tunisia.

The veteran was afforded a VA examination for scars in 
October 1998.  A scar was observed underneath the left chin 
and another on the posterior aspect of the chin.  The 
diagnosis was scars on the chin.  The physician commented 
that the claims file was reviewed and that the veteran's chin 
injury and scar occurred in a truck accident in North Africa 
in 1943.

Legal Analysis Service Connection Claim

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a veteran engages in combat with the enemy and alleges 
that a disability is due to an injury in combat, his lay 
assertion will generally suffice to establish that the injury 
occurred in combat, even in the absence of an official record 
of such. 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 
389 (Fed. Cir 1996).  In addition to such relaxed evidentiary 
requirement in a combat situation, as to the element of in-
service occurrence of an injury, service connection requires 
sufficient medical evidence of a current diagnosis and 
medical evidence linking it to service. Id. 

The veteran's reported injury to the chin while participating 
in combat operations is presumed to have occurred.  38 
U.S.C.A. § 1154(b).  The award of the Combat Infantryman 
Badge attests to combat status.

The 1998 VA examination provides competent evidence of a 
currently disabling chin scar (it was reported to be 
occasionally tender), and of a nexus between the scar and the 
in-service injury.  While the negative evidence in the years 
immediately following service, weighs against the claims, the 
Board resolves reasonable doubt in favor of the veteran and 
findings that the current chin scar is of service onset.  

Pertinent Law and Regulations: PTSD

Service connected disabilities are generally evaluated in 
accordance with VA's scheduler for rating disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1 (2004).

The criteria for rating PTSD prior to November 7, 1996 
provided that a 100 percent rating would be awarded if:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to resulting in virtual isolation in 
the community.  Totally incapacitating 
psychoneurologic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.
38 C.F.R. § 4.132 (1996).

Effective November 7, 1996, the rating scheduler were amended 
to provide the following criteria for a 100 percent rating 
for PTSD:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name. 
38 C.F.R. § 4.130 (2004).

Where the law changes during the course of an appeal, the 
Board must determine which version to apply.  The new version 
can apply no earlier than its effective date, but the new or 
old version could apply after its effective date. Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Factual Background-PTSD Claim

Service connection has been in effect for PTSD since June 29, 
1994.

The veteran was provided VA examinations to evaluate this 
disability in November 1996, when the diagnoses were PTSD and 
major depression with a global assessment of function (GAF) 
score of 38; and in April 2000, when the diagnosis was PTSD 
with a GAF of 45, which the examiner explained signified 
serious impairment of functioning.

In January 2005, a licensed clinical social worker wrote that 
the veteran's psychiatric condition had worsened since 2000.  
He expressed the opinion that PTSD alone would keep the 
veteran from being gainfully employed.

GAF scores between 41 and 50 signify serious symptoms or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends unable to keep a job).  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th Ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2004).

GAF scores between 31 and 40 contemplate some impairment in 
reality testing or communication or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  DSM IV.



Legal Analysis-PTSD Claim

Throughout the period since the effective date of service 
connection, June 24, 1994, the veteran has been assigned GAF 
scores that contemplate an inability to maintain employment.  
These scores have been attributed largely, or exclusively, to 
PTSD.

Since one of the independent bases for a 100 percent rating 
under the old rating criteria was a demonstrable inability to 
obtain or retain employment, the Board finds that the 
veteran's PTSD has met the criteria for a 100 percent rating 
since the effective date of service connection.  Accordingly, 
a 100 percent rating is granted for PTSD, effective June 24, 
1994


ORDER

Service connection for a chin scar is granted.

An original rating of 100 percent for PTSD is granted, 
effective June 24, 1994.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


